Citation Nr: 1503945	
Decision Date: 01/28/15    Archive Date: 02/09/15

DOCKET NO.  11-01 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to special monthly pension based on the need for regular aid and attendance or by reason of being housebound. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The Veteran, A.S., and S.S.


ATTORNEY FOR THE BOARD

Paul S. Rubin, Counsel

INTRODUCTION

The Veteran had active service in the United States Army from November 1964 to February 1965.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  Jurisdiction of case was subsequently transferred to the RO in Huntington, West Virginia. 

In November 2014, the Veteran and two witnesses presented testimony at a hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is associated with the Veteran's electronic Virtual VA file.  

A review of the Veterans Benefits Management System (VBMS) does not reveal any additional documents pertinent to the present appeal.  A review of the Virtual VA paperless claims processing system reveals additional VA medical records that were reviewed by the RO and the hearing transcript.  The remainder of the documents in Virtual VA are either duplicative of the records in the paper claims file or irrelevant to the issues decided herein.   


FINDINGS OF FACT

1.  The Veteran currently has the following nonservice-connected disabilities: chronic obstructive pulmonary disease (COPD), rated as 60 percent disabling; right foot drop, rated as 40 percent disabling; and syncope, rated as 20 percent disabling.  The combined nonservice-connected disability rating for pension purposes is 80 percent.  The Veteran also has several minor conditions, including allergic rhinitis, hyperlipidemia, erectile dysfunction, a nightmare disorder, a peptic ulcer disorder, and a cataract. 

2.  With regard to housebound benefits, the Veteran does not have a single nonservice-connected disability rated as 100 percent disabling.  He also does meet the criteria with regard to being "permanently housebound" due to his nonservice-connected disabilities.

3.  The Veteran is not blind or nearly blind, is not institutionalized in a nursing home on account of physical or mental incapacity, is not bedridden, and does not require the regular aid and assistance of another to perform the routine activities of daily living.      


CONCLUSIONS OF LAW

1.  The criteria for entitlement to special monthly compensation benefits by reason of being permanently housebound have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351 (2014).    

2.  The criteria for entitlement to special monthly pension benefits based on the need for aid and attendance of another person have not been met.  38 U.S.C.A. §§ 1502, 1521, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.351, 3.352 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  As part of this duty, the Veteran should be advised of the elements of an effective date.  Dingess v. Nicholson, 19 Vet. App. 473, 486 (2006); aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  The duty to notify for the special monthly pension issue in this case was satisfied by a letter sent to the Veteran dated in August 2010.  Moreover, the special monthly pension issue was last adjudicated by the RO in a November 2010 Statement of the Case (SOC), such that any timing error was cured by a latter readjudication.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Thus, the Veteran has received all required notice in this case for the special monthly pension issue, such that there is no error in the content or timing of VCAA notice.  See also Shinseki v. Sanders, 556 U.S. 396 (2009) (an error in VCAA notice should not be presumed prejudicial and the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis).  In the present case, there has not been an allegation of any error in the VCAA notice provided to the Veteran.  

With respect to the duty to assist, the RO has secured the Veteran's VA treatment records and VA aid and attendance examinations.  For his part, the Veteran has submitted personal statements, argument from his representative, additional VA records, and hearing testimony.  The Veteran has not identified any additional, outstanding evidence that is relevant to his special monthly pension claim being decided herein.  

The Veteran was also afforded VA aid and attendance examinations in December 2009 and September 2010 in connection with his claim for special monthly pension.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the VA examinations obtained in this case are adequate, as they are predicated on a thorough examination of the Veteran and fully address the effect of his disabilities on his daily activities and functioning.    Moreover, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's disabilities since he was last examined.  38 C.F.R. § 3.327(a).  Notably, the Veteran's recent November 2014 hearing testimony does not establish that he is housebound or requires the aid and attendance of another.  As discussed below, his own testimony provides evidence weighing against the claim.  In any event, the duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  VAOPGCPREC 11-95.

As noted above, the Veteran testified at a hearing before the undersigned Veterans Law Judge in November 2014.  The undersigned Veterans Law Judge set forth the issues to be discussed, clarified the Veteran's contentions, and elicited further information when appropriate.  The hearing focused on the elements necessary to substantiate the claim, and the Veteran, through his testimony and questioning by his representative, demonstrated his actual knowledge of the elements necessary to substantiate his special monthly pension claim.  As such, the Board finds that VA complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010).  There has been no allegation to the contrary.  

The Board is therefore satisfied that the RO has provided all assistance required by the VCAA.  38 U.S.C.A. § 5103A (West 2014).  Hence, there is no error or issue that precludes the Board from addressing the merits of the special monthly pension issue.   


II.  Factual Background and Contentions

The Veteran was granted permanent and total nonservice-connected pension benefits in a June 1999 rating decision, effective from December 9, 1998.  He is now seeking entitlement to additional allowance for special monthly pension benefits based on the need for regular aid and attendance or by reason of being housebound.  See 38 U.S.C.A. §§ 1502, 1521 (West 2014); 38 C.F.R. §§ 3.351, 3.352 (2014).  

Review of the claims folder reveals that the Veteran currently has the following nonservice-connected disabilities: COPD, rated as 60 percent disabling; right foot drop, rated as 40 percent disabling; and syncope, rated as 20 percent disabling.  At present, the combined nonservice-connected disability rating for pension purposes is 80 percent.  The Veteran also has several minor conditions, such as allergic rhinitis, hyperlipidemia, erectile dysfunction, a nightmare disorder, a peptic ulcer disorder, and a cataract. 

The Veteran is 72 years old, and he currently lives alone in an apartment.  One of his neighbors comes over several times a week with food and to clean.  As a result of his nonservice-connected disabilities, the Veteran has asserted that he is entitled to special monthly pension aid and attendance and/or housebound benefits.  He believes that he requires the regular assistance of others to take care of his basic needs and claims that he is substantially confined to his apartment.  According to his personal statements, he has stated that he has to use a brace, cane, and walker to ambulate even a short distance due to his right foot drop.  He has indicated that he can no longer participate in the physical activities that his peers enjoy.  He has indicated that falls down frequently, and in the process, has cut himself on several occasions.  The Veteran has also stated that requires help getting in and out of the bathtub and that he cannot leave his apartment alone.  He has required food to be brought to his apartment and needs a neighbor to clean his apartment and his clothes.  The Veteran has further indicated only leaves the apartment for medical appointments with the VA for which he requires his neighbor to drive him, and his leg must be propped up on a pillow in the back seat of the vehicle.  Overall, he has contended that he is "severely limited" in his ability to enjoy a normal life.  He has added that his right foot drop disables him the most.  See January 2011 VA Form 9; September 2010, May 2010, and April 2010 Veteran's statements; April 2010 NOD; December 2008 claim.  

The Board must determine, as a question of fact, both the weight and credibility of the evidence.  Equal weight is not accorded to each piece of evidence contained in a record; every item does not have the same probative value.  The Board must analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, account for the evidence that it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).  The Veteran's credibility affects the weight to be given to his or her testimony and lay statements, and it is the Board's responsibility to determine the appropriate weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

The credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, the demeanor of the witness, the facial plausibility of the testimony, the internal consistency of the testimony, impairment in memory, or, to a certain extent, bad character, among other factors.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  In particular, personal interest may affect the credibility of the evidence.  Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  


III.  Housebound Benefits

A veteran may receive special monthly special monthly pension either by reason of being housebound or based on the need for regular aid and attendance, but may not receive both simultaneously.  regular aid and attendance is the greater monetary award.  See 38 U.S.C.A. § 1521(d), (e); 38 C.F.R. § 3.351(d).  

The Board will initially address the issue of whether the Veteran is entitled to the lesser benefit of special monthly pension by reason of being housebound.

With regard to housebound status, if the veteran does not qualify for increased benefits for aid and attendance, increased pension benefits may still be payable if the veteran has a single permanent disability rated 100 percent disabling (not including ratings based upon unemployability under 38 C.F.R. § 4.17 of this chapter), and in addition (1) has either additional disability or disabilities independently ratable at 60 percent or more or (2) is permanently housebound by reason of a disability or disabilities.  38 U.S.C.A. § 1521(e); 38 C.F.R. 
§ 3.351(d).  A veteran is "permanently housebound" when he is substantially confined to his house (ward or clinical areas, if institutionalized) or immediate premises due to permanent disability or disabilities, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  Substantially confined means the inability to leave the house except in instances of seeking medical treatment.  Howell v. Nicholson, 19 Vet. App. 535, 540 (2006).  

The additional 60 percent rating alluded to above may be achieved by adding multiple disabilities that, together, combine to a 60 percent rating.  However, there is an express prohibition against combining separate ratings to achieve the 100 percent schedular rating alluded to above.  See VAOPGCPREC 66-91 (Aug. 15, 1991).  In addition, in pension claims, the single 100 percent disability and the disability that causes the veteran to be housebound must be permanent.  A finding of housebound in this manner is sometimes referred to as "statutory housebound" because it is required by 38 U.S.C. 1521(e).  See VA Adjudication Procedure Manual, M21-1MR, Part V, Subpart iii, Chapter 2, Section A, Topic 2, Block b                                         (change date February 14, 2014).

In Hartness v. Nicholson, 20 Vet. App. 216, 220-21 (2006), the U.S. Court of Appeals for Veterans Claims (Court) interpreted 38 U.S.C. § 1513(a) and 1521(e) to mean that a veteran who is 65 years of age or older may be eligible for special monthly pension without having a single disability rated as permanent and total.  Under the Court's interpretation, attaining age 65 satisfied the single "disability rated as permanent and total" requirement and eligibility for pension at the housebound rate existed if such a veteran had a disability or disabilities rated at 60 percent or was permanently housebound under 38 U.S.C. § 1502.  Id.  In the present case, the Veteran is 72 years old.  

However, in Chandler v. Shinseki, 676 F.3d 1045, 1047-48, 1050 (Fed. Cir. 2012), the Federal Circuit Court rejected the Court's interpretation of sections 1513(a) and 1521(e).  Rather, the Federal Circuit interpreted the statutes as precluding pension at the housebound rate if a veteran does not have a single disability rated as permanent and total, regardless of a whether or not he has attained the age of 65.  Id.   Accordingly, the Federal Circuit in Chandler overruled Hartness.  Under Chandler, as a matter of law, a veteran must have a single permanent disability rated 100 percent disabling to establish entitlement to special monthly pension at the housebound rate under section 1521(e).  Id.  See also Veterans Benefits Administration (VBA) Fast Letter No. 12-20 (August 8, 2012).  

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to special monthly pension by reason of being housebound.

With regard to housebound status, the threshold statutory requirement is that the veteran must have a single permanent disability rated at 100 percent.  However, in this case, the Veteran does not have a single nonservice-connected disability rated as 100 percent disabling.  His COPD is rated as 60 percent disabling, and his right foot drop is 40 percent disabling.  Absent a single disability rated as 100 percent disabling, based on the applicable statute and regulation alone, the basic requirements for special monthly pension on the account of being housebound have not been met.  38 U.S.C.A. § 1521(e); 38 C.F.R. § 3.351(d).  

Moreover, the most probative evidence of record shows that the Veteran is not "permanently housebound," in that he is not substantially confined to his house or immediate premises due to permanent disability or disabilities.  38 U.S.C.A. § 1502(c); 38 C.F.R. § 3.351(d)(2).  Although the Veteran has indicated in various personal statements and at the initial December 2009 VA aid and attendance examination that he only leaves his home for medical appointments at the VA, there is other probative evidence of record suggesting otherwise.  In this regard, the September 2010 VA aid and attendance examiner noted that the Veteran reported that he can travel beyond his domicile accompanied by another to shop for groceries and to pay bills.  Moreover, the Veteran himself testified under oath at the November 2014 hearing that he could walk a few hundred yards with his walker before needing assistance and indicated that, every two weeks, he leaves his home with his neighbor in order to pay bills and to shop at the grocery store.  See testimony at pages 13, 15, 22, 24-25.  The Board finds it significant that the Veteran admitted to leaving his house to perform errands rather than having someone else do those chores for him.  Therefore, the most probative and credible evidence of record demonstrates that the Veteran is not substantially confined to his home, meaning that he can leave his domicile for reasons aside from medical treatment.  See again Howell, 19 Vet. App. at 540.   

Consequently, the preponderance of the evidence is against the basic requirements for special monthly pension by reason of being housebound being met.  38 U.S.C.A. §§ 1502(c), 1521(e), 5107; 38 C.F.R. § 3.351(d).    


IV.  Aid and Attendance Benefits

For pension purposes, a person shall be considered to be in need of regular aid and assistance if such person exhibits helplessness or being so nearly helpless as to require the regular aid and attendance of another person.  One is considered in need of regular aid and attendance if her or she: (1) is a patient in a nursing home on account of mental or physical incapacity; (2) is blind or nearly so blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; or (3) establishes a factual need for aid and attendance under the criteria set forth in 38 C.F.R. § 3.352(a).  38 U.S.C.A. § 1502(b); 38 C.F.R. § 3.351(b), (c).

The following will be accorded consideration in determining the need for regular aid and attendance of another person:  Inability of a claimant to dress or undress him or herself, or to keep him or herself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be unable to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of a claimant to feed him or herself through loss of coordination of the upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  38 C.F.R. § 3.352(a).
 
"Bedridden," i.e., the veteran is actually required to remain in bed, will be a proper basis for the determination.  The fact that a veteran has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  Id. 

It is not required that all of the disabling conditions enumerated be found to exist before a favorable rating may be made.  See generally Turco v. Brown, 9 Vet. App. 222, 224 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  The particular personal functions that the veteran is unable to perform should be considered in connection with his or her condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need. Determinations that the veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the veteran's condition is such as would require him or her to be in bed.  They must be based on the actual requirements of personal assistance from others.  38 C.F.R. § 3.352(a).  Increased pension based upon the need for regular aid and attendance may be awarded without regard to whether the need is permanent.  VAOPGCPREC 21-94 (Dec. 13, 1994).

The performance of the necessary aid and attendance service by a relative of the beneficiary or other member of his or her household will not prevent the granting of the additional allowance.  38 C.F.R. § 3.352(c).

Unlike housebound benefits, there is no statutory or regulatory requirement for a veteran to be rated 100 percent disabled to be determined to be in need of regular aid and attendance.  Therefore, if a veteran meets the criteria for aid and attendance under 38 C.F.R. § 3.352(a), a rater may grant special monthly pension at the higher aid and attendance rate even though the Veteran is not rated 100 percent disabled under the rating schedule.  See M21-1MR, Part V, Subpart iii, Chapter 2, Section A, Topic 1, Block c (change date February 14, 2014).

In considering the evidence of record under the laws and regulations as set forth above, the Board concludes that the Veteran is not entitled to special monthly pension based on the need for regular aid and attendance.

The Veteran's November 2014 hearing testimony, VA treatment records, and December 2009 and September 2010 VA aid and attendance examinations reveal that the Veteran has never been in a nursing home and does not require nursing home care on account of any mental or physical incapacity.  

The evidence also shows that the Veteran does not have any significant vision problem as to be blind or nearly blind.  38 C.F.R. § 3.351(b), (c).  At the hearing, it was noted his vision is fine.  See testimony at page 30.  The VA aid and attendance examinations did not mention blindness, nor do VA treatment records.  Indeed, the Veteran's best corrected vision was not 5/200 or less according to the December 2009 and September 2010 VA aid and attendance examiners.  

In addition, all of the evidence, including the Veteran's hearing testimony, reflects that he is not permanently bedridden.  He gets up every day and moves about his home, and he is able to leave the house with assistance.  

Therefore, with regard to aid and attendance, to prevail, the evidence must show that the Veteran meets the other factual criteria for regular aid an attendance as set forth under 38 C.F.R. § 3.352(a).  

The Veteran is 72 years old and currently lives alone in an apartment.  The Board acknowledges that one of his neighbors comes over several times a week with food and to clean his apartment.  According to his personal statements, the Veteran has stated that he has to use a brace, cane, and walker to ambulate even a short distance due to his right foot drop.  He has also stated that can no longer participate in the physical activities that his peers enjoy.  He falls down frequently, and in the process, has cut himself on several occasions.  VA examiners have confirmed this as well.  On three to four occasions only, he has needed help getting out of the bathtub (see hearing testimony at pages 17-18, 21), but otherwise he is generally able to bathe and clean himself.  He does not leave his apartment alone.  His neighbor visits him two to three times a week, but not every day, in order to bring some food and clean his apartment and his clothes.  The Veteran has a license, but does not drive.  

The Board does not dispute the fact that the Veteran has significant health problems.  However, the standard for aid and attendance status is quite high, and the evidence does not reveal that, even with all of the Veteran's difficulties, he requires the regular aid and attendance of another.  That is, the evidence does not establish any of the factors set forth under for regular aid an attendance as set forth under 38 C.F.R. § 3.352(a).  See generally Turco v. Brown, 9 Vet. App. 222 (1996) (eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met, but not all).  

Specifically, at the November 2014 hearing, the Veteran and his neighbor testified that he can walk a few hundred yards; he is able to cook himself television dinners; he is able to dress himself; he is able to leave his apartment every two weeks, accompanied by his neighbor, in order to buy groceries and pay bills; he can put on his own clothes; he only rarely needs help in the bathtub; and he is not bedridden.  

The December 2009 VA aid and attendance examiner commented that the Veteran gets up himself, watches television, takes his medication, and can go outside by himself, although not too far.  He never had dizziness and only has mild memory loss.  It was further noted that the Veteran can handle his own activities of daily living, except cooking and certain chores.  He can perform all "self-care" functions.  His upper extremity functions were normal, as was his propulsion.  He was also considered capable of handling his financial affairs and paying his bills.  

Similarly, the September 2010 VA aid and attendance examiner observed that the Veteran was not hospitalized or bedridden.  He could travel beyond his current domicile, and he was able to clean, bathe, and feed himself.  His neighbor cleaned his apartment, drove him, and paid his bills (which contrasts with what the previous examiner said and with the Veteran's own hearing testimony).  He had no memory loss and only experienced dizziness once a week.  He had some falls, imbalance, and abnormal weight bearing due to his right foot drop, as well as a moderate obstructive lung defect, but he could still perform all self-care functions.  He could walk a few hundred yards without the assistance of another person, and his upper extremity functions were normal, as was his propulsion.  He had no recurrent syncope.  The Veteran was also deemed capable of managing his personal financial affairs, and was fully oriented with no memory impairment.  

Overall, these records provide highly probative evidence against a finding of need for regular aid and attendance.  The evidence in these records outweighs the Veteran's assertions that he requires another person to take care of all his daily needs.  It appears from the evidence that the only assistance he requires is when he needs to be driven to buy groceries and pay bills and for household cleaning.  The record does not establish the inability of the Veteran to dress or undress himself; the inability to keep himself clean and presentable; the frequent need of adjustment of any special prosthetic or orthopedic appliances; the inability to feed himself through loss of coordination of the upper extremities or through extreme weakness; the inability to attend to the wants of nature; or an incapacity, physical or mental, which requires care or assistance on a regular basis to protect a claimant from the hazards or dangers incident to his or her daily environment.  Thus, the most probative and credible medical and lay evidence shows that the basic requirements for special monthly pension on the account of regular aid and attendance have not been met.  38 C.F.R. § 3.352(a).

Accordingly, the Board finds that the preponderance of the evidence is against special monthly pension based on the need for regular aid and attendance.  38 U.S.C.A. § 5107.  





ORDER

Special monthly pension based on the need for regular aid and attendance or by reason of being housebound is denied.



____________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


